Exhibit 10.1

 

NRG ENERGY, INC.

 

$1,200,000,000 7.625% Senior Notes Due 2018

 

REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

NRG ENERGY, INC.

 

7.625% Senior Notes due 2018

 

REGISTRATION RIGHTS AGREEMENT

 

January 26, 2011

 

J.P. Morgan Securities LLC

383 Madison Avenue

New York, NY 10179

 

 

Ladies and Gentlemen:

 

NRG Energy, Inc., a corporation organized under the laws of Delaware (the
“Company”), proposes to issue and sell to J.P. Morgan Securities LLC (the
“Initial Purchaser”), its 7.625% Senior Notes due 2018 (the “Notes”), upon the
terms set forth in a purchase agreement (the “Purchase Agreement”) dated as of
January 11, 2011, among the Initial Purchaser, the Company and the guarantors
listed on the signature pages thereto (the “Guarantors” and together with the
Company, the “Issuers”) relating to the initial placement of the Notes (the
“Initial Placement”).  The Company’s obligations under the Notes and the
Indenture (as defined below) will be jointly and severally, unconditionally
guaranteed (the “Guarantees”), on a senior basis, by the Guarantors.  The Notes
and the Guarantees are herein referred to as the “Securities”.  The Securities
are to be issued under a supplemental indenture, to be dated the Closing Date,
to a base indenture, dated as of February 2, 2006, in each case between the
Company and Law Debenture Trust Company, as trustee (the “Trustee”); such
supplemental indenture, together with such base indenture, is referred to herein
as (the “Indenture”). To induce the Initial Purchaser to enter into the Purchase
Agreement and to satisfy a condition of your obligations thereunder, the Issuers
agree with you for your benefit and the benefit of the holders from time to time
of the Securities and New Securities (including the Initial Purchaser) (each a
“Holder” and, together, the “Holders”), as follows:

 

1.             Definitions.  Capitalized terms used herein without definition
shall have their respective meanings set forth in the Purchase Agreement.  As
used in this Agreement, the following capitalized defined terms shall have the
following meanings:

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Affiliate” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.

 

“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

 

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

 

“Closing Date” shall mean the date of the first issuance of the Securities.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Deferral Period” shall have the meaning indicated in Section 4(k)(ii) hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Exchange Offer Registration Period” shall mean the one-year period following
the consummation of the Registered Exchange Offer, exclusive of any period
during which any stop order shall be in effect suspending the effectiveness of
the Exchange Offer Registration Statement.

 

“Exchange Offer Registration Statement” shall mean a registration statement of
the Issuers on an appropriate form under the Act with respect to the Registered
Exchange Offer, all amendments and supplements to such registration statement,
including post-effective amendments thereto, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.

 

“Exchanging Dealer” shall mean any Holder (which may include the Initial
Purchaser) that is a Broker-Dealer and elects to exchange for New Securities any
Securities that  it acquired for its own account as a result of market-making
activities or other trading activities (but not directly from any Issuer or any
Affiliate of any Issuer) for New Securities.

 

“Final Memorandum” shall have the meaning set forth in the Purchase Agreement.

 

“Guarantees” shall have the meaning set forth in the preamble hereto.

 

“Guarantors” Shall have the meaning set forth in the preamble hereto.

 

“Holder” shall have the meaning set forth in the preamble hereto.

 

“Indenture” shall have the meaning set forth in the preamble hereto.

 

“Initial Placement” shall have the meaning set forth in the preamble hereto.

 

“Initial Purchaser” shall have the meaning set forth in the preamble hereto.

 

“Issuers” shall have the meaning set forth in the preamble hereto.

 

“Losses” shall have the meaning set forth in Section 6(d) hereof.

 

2

--------------------------------------------------------------------------------


 

“Majority Holders” shall mean, the Holders of a majority of the aggregate
principal amount of Securities and New Securities registered under a
Registration Statement.

 

“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any, under
a Registration Statement.

 

“New Securities” shall mean debt securities of the Issuers identical in all
material respects to the Securities (except that the transfer restrictions shall
be modified or eliminated, as appropriate) to be issued under the New Securities
Indenture.

 

“New Securities Indenture” shall mean an indenture among the Issuers and the New
Securities Trustee, identical in all material respects to the Indenture (except
that the transfer restrictions shall be modified or eliminated, as appropriate),
which may be the Indenture if in the terms thereof appropriate provision is made
for the New Securities.

 

“New Securities Trustee” shall mean a bank or trust company reasonably
satisfactory to the Initial Purchaser, as trustee with respect to the New
Securities under the New Securities Indenture.

 

“Notes” shall have the meaning set forth in the preamble hereto.

 

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Act), as amended or supplemented
by any prospectus supplement, with respect to the terms of the offering of any
portion of the Securities or the New Securities covered by such Registration
Statement, and all amendments and supplements thereto, including any and all
exhibits thereto and any information incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

 

“Registered Exchange Offer” shall mean the proposed offer of the Issuers to
issue and deliver to the Holders of the Securities that are not prohibited by
any law or policy of the Commission from participating in such offer, in
exchange for the Securities, a like aggregate principal amount of the New
Securities.

 

“Registrable Securities” shall mean each of the Notes (and the related
Guarantee) until the earliest to occur of: (A) the date on which such Note (and
the related Guarantee) has been exchanged by a Person other than a broker-dealer
for a New Security in the Registered Exchange Offer; (B) following the exchange
by a broker-dealer in the Registered Exchange Offer of a Note (and the related
Guarantee) for a New Security, the date on which such New Security is sold to a
purchaser who receives from such broker-dealer on or prior to the date of such
sale a copy of the prospectus contained in the Exchange Offer Registration
Statement;  (C) the date on which such Note (and the related Guarantee) has been
effectively registered under the Securities Act and disposed of in accordance
with the Shelf Registration Statement; or (D) the date on which such Note (and
the related Guarantee) is actually sold pursuant to Rule

 

3

--------------------------------------------------------------------------------


 

144 under the Securities Act; provided that a Note will not cease to be a
Registrable Security for purposes of the Registered Exchange Offer by virtue of
this clause (D).

 

“Special Interest” shall have the meaning set forth in Section 8 hereof.

 

“Registration Statement” shall mean any Exchange Offer Registration Statement or
Shelf Registration Statement that covers any of the Securities or the New
Securities pursuant to the provisions of this Agreement, any amendments and
supplements to such registration statement, including post-effective amendments
(in each case including the Prospectus contained therein), all exhibits thereto
and all material incorporated by reference therein.

 

“Securities” shall have the meaning set forth in the preamble hereto.

 

“Shelf Registration” shall mean a registration effected pursuant to Section 3
hereof.

 

“Shelf Registration Period” shall have the meaning set forth in
Section 3(b) hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuers pursuant to the provisions of Section 3 hereof which covers some or
all of the Securities or New Securities, as applicable, on an appropriate form
under Rule 415 under the Act, or any similar rule that may be adopted by the
Commission, amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.

 

“Trustee” shall have the meaning set forth in the preamble hereto.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

 

“underwriter” shall mean any underwriter of Securities in connection with an
offering thereof under a Shelf Registration Statement.

 

2.             Registered Exchange Offer.

 

(a)   Unless prohibited by applicable law or regulations of the Commission, the
Issuers shall prepare and, not later than 180 days following the Closing Date,
shall file with the Commission the Exchange Offer Registration Statement with
respect to the Registered Exchange Offer.  The Issuers shall use all
commercially reasonable efforts to have the Exchange Offer Registration
Statement declared effective under the Act within 270 days of the Closing Date.

 

(b)   Upon the effectiveness of the Exchange Offer Registration Statement,
unless the Registered Exchange Offer would not be permitted by applicable law or
Commission policy, the Issuers shall promptly commence the Registered Exchange
Offer and shall use all commercially reasonable efforts to issue on or prior to
30 Business Days, or longer, if required by applicable securities laws, after
the date on which the Exchange Offer Registration Statement

 

4

--------------------------------------------------------------------------------


 

was declared effective by the Commission, New Securities in exchange for all
Securities tendered prior thereto in the Registered Exchange Offer, it being the
objective of such Registered Exchange Offer to enable each Holder electing to
exchange Securities for New Securities (assuming that such Holder is not an
Affiliate of any of the Issuers, acquires the New Securities in the ordinary
course of such Holder’s business, has no arrangements with any person to
participate in the distribution of the New Securities and is not prohibited by
any law or policy of the Commission from participating in the Registered
Exchange Offer) to trade such New Securities from and after their receipt
without any limitations or restrictions under the Act and without material
restrictions under the securities laws of a substantial proportion of the
several states of the United States.

 

(c)   In connection with the Registered Exchange Offer, the Issuers shall:

 

(i)            mail to each Holder a copy of the Prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;

 

(ii)           keep the Registered Exchange Offer open for not less than 20
Business Days and not more than 30 Business Days after the date notice thereof
is mailed to the Holders (or, in each case, longer if required by applicable
law);

 

(iii)          use their best efforts to keep the Exchange Offer Registration
Statement continuously effective, supplemented and amended as required, under
the Act in order to ensure that it is available for sales of New Securities by
Exchanging Dealers during the Exchange Offer Registration Period;

 

(iv)          utilize the services of a depositary for the Registered Exchange
Offer with an address in the Borough of Manhattan in New York City, which may be
the Trustee, the New Securities Trustee or an Affiliate of either of them;

 

(v)           permit Holders to withdraw tendered Securities at any time prior
to the close of business, New York time, on the last Business Day on which the
Registered Exchange Offer is open;

 

(vi)          prior to effectiveness of the Exchange Offer Registration
Statement, provide a supplemental letter to the Commission (A) stating that the
Issuers are conducting the Registered Exchange Offer in reliance on the position
of the Commission in Exxon Capital Holdings Corporation (pub. avail. May 13,
1988) and Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991); and
(B) including a representation that the Issuers have not entered into any
arrangement or understanding with any person to distribute the New Securities to
be received in the Registered Exchange Offer and that, to the best of the
Issuers’ information and belief, each Holder participating in the Registered
Exchange Offer is acquiring the New Securities in the ordinary course of
business and has no arrangement or understanding with any person to participate
in the distribution of the New Securities; and

 

(vii)         comply in all respects with all applicable laws.

 

5

--------------------------------------------------------------------------------


 

(d)   As soon as practicable after the close of the Registered Exchange Offer,
the Issuers shall:

 

(i)            accept for exchange all Securities tendered and not validly
withdrawn pursuant to the Registered Exchange Offer;

 

(ii)           deliver to the Trustee for cancellation in accordance with
Section 4(s) all Securities so accepted for exchange; and

 

(iii)          cause the New Securities Trustee promptly to authenticate and
deliver to each Holder of Securities a principal amount of New Securities equal
to the principal amount of the Securities of such Holder so accepted for
exchange.

 

(e)   Each Holder hereby acknowledges and agrees that any Broker-Dealer and any
such Holder using the Registered Exchange Offer to participate in a distribution
of the New Securities (x) could not under Commission policy as in effect on the
date of this Agreement rely on the position of the Commission in Exxon Capital
Holdings Corporation (pub. avail. May 13, 1988) and Morgan Stanley and Co., Inc.
(pub. avail. June 5, 1991), as interpreted in the Commission’s letter to
Shearman & Sterling dated July 2, 1993 and similar no-action letters; and
(y) must comply with the registration and prospectus delivery requirements of
the Act in connection with any secondary resale transaction, which must be
covered by an effective registration statement containing the selling security
holder information required by Item 507 or 508, as applicable, of Regulation S-K
under the Act if the resales are of New Securities obtained by such Holder in
exchange for Securities acquired by such Holder directly from any Issuer or one
of its Affiliates.  Accordingly, each Holder participating in the Registered
Exchange Offer shall be required to represent to the Issuers that, at the time
of the consummation of the Registered Exchange Offer:

 

(i)            any New Securities received by such Holder will be acquired in
the ordinary course of business;

 

(ii)           such Holder will have no arrangement or understanding with any
person to participate in the distribution of the Securities or the New
Securities within the meaning of the Act; and

 

(iii)          such Holder is not an Affiliate of any Issuer.

 

(f)    If the Initial Purchaser determines that it is not eligible to
participate in the Registered Exchange Offer with respect to the exchange of
Securities constituting any portion of an unsold allotment, at the request of
the Initial Purchaser, the Issuers shall issue and deliver to the Initial
Purchaser or the person purchasing New Securities registered under a Shelf
Registration Statement as contemplated by Section 3 hereof from the Initial
Purchaser, in exchange for such Securities, a like principal amount of New
Securities.  The Issuers shall use their best efforts to cause the CUSIP Service
Bureau to issue the same CUSIP number for such New Securities as for New
Securities issued pursuant to the Registered Exchange Offer.

 

6

--------------------------------------------------------------------------------


 

3.             Shelf Registration.

 

(a)   (i) If the Issuers are not (A) required to file the Exchange Offer
Registration Statement or (B) permitted to consummate the Registered Exchange
Offer because the Registered Exchange Offer is not permitted by applicable law
or Commission policy or (ii) any holder of Registrable Securities notifies the
Company prior to the 20th Business Day following consummation of the Registered
Exchange Offer that (A) it is prohibited by law or Commission policy from
participating in the Registered Exchange Offer, (B) it may not resell the New
Securities acquired by it in the Registered Exchange Offer to the public without
delivering a prospectus and the prospectus contained in the Exchange Offer
Registration Statement is not appropriate or available for such resales; or
(C) it is a broker-dealer and owns Securities acquired directly from the Company
or an Affiliate of the Company, the Issuers shall effect a Shelf Registration
Statement in accordance with subsection (b) below.

 

(b)  If obligated to file the Shelf Registration Statement, as applicable, the
Issuers shall use all commercially reasonable efforts to file the Shelf
Registration Statement with the Commission on or prior to 30 days after such
obligation arises and shall use all commercially reasonable efforts to cause the
Shelf Registration Statement to be declared effective by the Commission on or
prior to 90 days after such obligation arises; such Shelf Registration Statement
shall relate to the offer and sale of the Securities or the New Securities, as
applicable, by the Holders thereof from time to time in accordance with the
methods of distribution elected by such Holders and set forth in such Shelf
Registration Statement; provided, however, that no Holder (other than the
Initial Purchaser) shall be entitled to have the Securities held by it covered
by such Shelf Registration Statement unless such Holder agrees in writing to be
bound by all of the provisions of this Agreement applicable to such Holder; and
provided further, that with respect to New Securities received by the Initial
Purchaser in exchange for Securities constituting any portion of an unsold
allotment, the Issuers may, if permitted by current interpretations by the
Commission’s staff, file a post-effective amendment to the Exchange Offer
Registration Statement containing the information required by Item 507 or 508 of
Regulation S-K, as applicable, in satisfaction of their obligations under this
subsection with respect thereto, and any such Exchange Offer Registration
Statement, as so amended, shall be referred to herein as, and governed by the
provisions herein applicable to, a Shelf Registration Statement.

 

(i)            The Issuers shall use their best efforts to keep the Shelf
Registration Statement continuously effective, supplemented and amended as
required by the Act, in order to permit the Prospectus forming part thereof to
be usable by Holders for a period (the “Shelf Registration Period”) from the
date the Shelf Registration Statement is declared effective by the Commission
until (A) the second anniversary thereof or (B) the date upon which all the
Securities or New Securities, as applicable, covered by the Shelf Registration
Statement have been sold pursuant to the Shelf Registration Statement.  The
Issuers shall be deemed not to have used their best efforts to keep the Shelf
Registration Statement effective during the Shelf Registration Period if any of
them voluntarily take any action that would result in Holders of Securities
covered thereby not being able to offer and sell such Securities during the
Shelf Registration Period, unless such action is (x) required by applicable law
or otherwise undertaken by the Issuers in good faith and for valid business
reasons (not including avoidance of such Issuer’s obligations hereunder),
including the acquisition or divestiture of assets, and (y) permitted pursuant
to Section 4(k)(ii) hereof.

 

7

--------------------------------------------------------------------------------


 

(ii)           The Issuers shall cause the Shelf Registration Statement and the
related Prospectus and any amendment or supplement thereto, as of the effective
date of the Shelf Registration Statement or such amendment or supplement, (A) to
comply in all material respects with the applicable requirements of the Act; and
(B) not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made), not misleading.

 

4.             Additional Registration Procedures.  In connection with any Shelf
Registration Statement and, to the extent applicable, any Exchange Offer
Registration Statement, the following provisions shall apply.

 

(a)   The Issuers shall:

 

(i)            furnish to the Initial Purchaser and to counsel for the Holders,
not less than five Business Days prior to the filing thereof with the
Commission, a copy of the Exchange Offer Registration Statement or the Shelf
Registration Statement, as the case may be, and each amendment thereto and each
amendment or supplement, if any, to the Prospectus included therein (including
all documents incorporated by reference therein after the initial filing) and
shall use their best efforts to reflect in each such document, when so filed
with the Commission, such comments as the Initial Purchaser reasonably proposes;

 

(ii)           include the information set forth in Annex A hereto on the facing
page of the Exchange Offer Registration Statement, in Annex B hereto in the
forepart of the Exchange Offer Registration Statement in a section setting forth
details of the Registered Exchange Offer, in Annex C hereto in the underwriting
or plan of distribution section of the Prospectus contained in the Exchange
Offer Registration Statement, and in Annex D hereto in the letter of transmittal
delivered pursuant to the Registered Exchange Offer;

 

(iii)          if requested by the Initial Purchaser, include the information
required by Item 507 or 508 of Regulation S-K, as applicable, in the Prospectus
contained in the Exchange Offer Registration Statement; and

 

(iv)          in the case of a Shelf Registration Statement, include the names
of the Holders that propose to sell Securities pursuant to the Shelf
Registration Statement as selling security holders.

 

(b)   The Issuers shall ensure that:

 

(i)            any Registration Statement, any amendment thereto, any Prospectus
forming part thereof and any amendment or supplement thereto complies in all
material respects with the Act; and

 

(ii)           any Registration Statement and any amendment thereto does not,
when it becomes effective, contain an untrue statement of a material fact or
omit

 

8

--------------------------------------------------------------------------------


 

to state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

 

(c)   The Issuers shall advise the Initial Purchaser, the Holders of Securities
covered by any Shelf Registration Statement and any Exchanging Dealer under any
Exchange Offer Registration Statement that has provided in writing to the
Issuers a telephone or facsimile number and address for notices, and, if
requested by the Initial Purchaser or any such Holder or Exchanging Dealer,
shall confirm such advice in writing (which notice pursuant to clauses
(ii)-(v) of this Section 4(c) shall be accompanied by an instruction to suspend
the use of the Prospectus until the Issuers shall have remedied the basis for
such suspension):

 

(i)            when a Registration Statement or any amendment thereto has been
filed with the Commission and when the Registration Statement or any
post-effective amendment thereto has become effective;

 

(ii)           of any request by the Commission for any amendment or supplement
to the Registration Statement or the Prospectus or for additional information;

 

(iii)          of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or the initiation or threatening
of any proceedings for that purpose;

 

(iv)          of the receipt by any Issuer of any notification with respect to
the suspension of the qualification of the securities included therein for sale
in any jurisdiction or the initiation or threatening of any proceedings for such
purpose; and

 

(v)           of the happening of any event that requires any change in the
Registration Statement or the Prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material fact and (B) do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

 

(d)   The Issuers shall use its best efforts to prevent the issuance of any
order suspending the effectiveness of any Registration Statement or the
qualification of the securities therein for sale in any jurisdiction and, if
issued, to obtain as soon as possible the withdrawal thereof.

 

(e)   The Issuers shall furnish to each Holder of Securities covered by any
Shelf Registration Statement, without charge, at least one copy of such Shelf
Registration Statement and any post-effective amendment thereto, including all
material incorporated therein by reference, and, if the Holder so requests in
writing, all exhibits thereto (including exhibits incorporated by reference
therein).

 

(f)    The Issuers shall, during the Shelf Registration Period, deliver to each
Holder of Securities covered by any Shelf Registration Statement, without
charge, as many copies of the

 

9

--------------------------------------------------------------------------------


 

Prospectus (including the Preliminary Prospectus) included in such Shelf
Registration Statement and any amendment or supplement thereto as such Holder
may reasonably request.  The Issuers consent to the use of the Prospectus or any
amendment or supplement thereto by each of the selling Holders of Securities in
connection with the offering and sale of the Securities covered by the
Prospectus, or any amendment or supplement thereto, included in the Shelf
Registration Statement.

 

(g)   The Issuers shall furnish to each Exchanging Dealer which so requests,
without charge, at least one copy of the Exchange Offer Registration Statement
and any post-effective amendment thereto, including all material incorporated by
reference therein, and, if the Exchanging Dealer so requests in writing, all
exhibits thereto (including exhibits incorporated by reference therein).

 

(h)   The Issuers shall promptly deliver to the Initial Purchaser, each
Exchanging Dealer and each other person required to deliver a Prospectus during
the Exchange Offer Registration Period, without charge, as many copies of the
Prospectus included in such Exchange Offer Registration Statement and any
amendment or supplement thereto as any such person may reasonably request.  The
Issuers consent to the use of the Prospectus or any amendment or supplement
thereto by the Initial Purchaser, any Exchanging Dealer and any such other
person that may be required to deliver a Prospectus following the Registered
Exchange Offer in connection with the offering and sale of the New Securities
covered by the Prospectus, or any amendment or supplement thereto, included in
the Exchange Offer Registration Statement.

 

(i)    Prior to the Registered Exchange Offer or any other offering of
Securities pursuant to any Registration Statement, the Issuers shall arrange, if
necessary, for the qualification of the Securities or the New Securities for
sale under the laws of such jurisdictions as any Holder shall reasonably request
and shall maintain such qualification in effect so long as required; provided
that in no event shall any issuer be obligated to qualify to do business in any
jurisdiction where it is not then so qualified or to take any action that would
subject it to service of process in suits, other than those arising out of the
Initial Placement, the Registered Exchange Offer or any offering pursuant to a
Shelf Registration Statement, in any such jurisdiction where it is not then so
subject.

 

(j)    The Issuers shall cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing New Securities or
Securities to be issued or sold pursuant to any Registration Statement free of
any restrictive legends and in such denominations and registered in such names
as Holders may request.

 

(k)

 

(i)            Upon the occurrence of any event contemplated by
subsections (c)(ii) through (v) above, the Issuers shall promptly  (or within
the time period provided for by clause (ii) hereof, if applicable) prepare a
post-effective amendment to the applicable Registration Statement or an
amendment or supplement to the related Prospectus or file any other required
document so that, as thereafter delivered to initial purchasers of the
securities included therein, the Prospectus will not include an untrue statement
of a material fact or omit to state

 

10

--------------------------------------------------------------------------------


 

any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  In such
circumstances, the period of effectiveness of the Exchange Offer Registration
Statement provided for in Section 2 shall be extended by the number of days from
and including the date of the giving of a notice of suspension pursuant to
Section 4(c) to and including the date when the Initial Purchaser, the Holders
and any known Exchanging Dealer shall have received such amended or supplemented
Prospectus pursuant to this Section 4.

 

(ii)           Upon the occurrence or existence of any pending corporate
development or any other material event that, in the reasonable judgment of the
any Issuer, makes it appropriate to suspend the availability of a Shelf
Registration Statement and the related Prospectus, the Issuer’s shall give
notice (without notice of the nature or details of such events) to the Holders
that the availability of the Shelf Registration is suspended and, upon actual
receipt of any such notice, each Holder agrees not to sell any Registrable
Securities pursuant to the Shelf Registration until such Holder’s receipt of
copies of the supplemented or amended Prospectus provided for in
Section 3(i) hereof, or until it is advised in writing by any Issuer that the
Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus.  The period during which the availability of the Shelf
Registration and any Prospectus is suspended (the “Deferral Period”) shall not
exceed 45 days in any three-month period or 90 days in any twelve-month period.

 

(l)    Not later than the effective date of any Registration Statement, the
Issuers shall provide a CUSIP number for the Securities or the New Securities,
as the case may be, registered under such Registration Statement and provide the
Trustee with printed certificates for such Securities or New Securities, in a
form eligible for deposit with The Depository Trust Company.

 

(m)  The Issuers shall comply with all applicable rules and regulations of the
Commission and shall make generally available to their security holders an
earnings statement satisfying the provisions of Section 11(a) of the Act as soon
as practicable after the effective date of the applicable Registration Statement
and in any event no later than 45 days after the end of a 12-month period (or 90
days, if such period is a fiscal year) beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the
applicable Registration Statement.

 

(n)   The Issuers shall cause the Indenture or the New Securities Indenture, as
the case may be, to be qualified under the Trust Indenture Act in a timely
manner.

 

(o)   The Issuers may require each Holder of securities to be sold pursuant to
any Shelf Registration Statement to furnish to the Issuers such information
regarding the Holder and the distribution of such securities as the Issuers may
from time to time reasonably require for inclusion in such Registration
Statement.  The Issuers may exclude from such Shelf Registration

 

11

--------------------------------------------------------------------------------


 

Statement the Securities of any Holder that unreasonably fails to furnish such
information within a reasonable time after receiving such request.

 

(p)   In the case of any Shelf Registration Statement, the Issuers shall enter
into customary agreements (including if requested, an underwriting agreement in
customary form) and take all other appropriate actions in order to expedite or
facilitate the registration or the disposition of the Securities, and in
connection therewith, if an underwriting agreement is entered into, cause the
same to contain indemnification provisions and procedures no less favorable than
those set forth in Section 6 hereof.

 

(q)   In the case of any Shelf Registration Statement, the Issuers shall:

 

(i)            make reasonably available for inspection by the Holders of
Securities to be registered thereunder, any underwriter participating in any
disposition pursuant to such Shelf Registration Statement, and any attorney,
accountant or other agent retained by the Holders or any such underwriter all
relevant financial and other records and pertinent corporate documents of the
Issuers and their subsidiaries;

 

(ii)           cause the officers, directors, employees, accountants and
auditors of any Issuer to supply all relevant information reasonably requested
by the Holders or any such underwriter, attorney, accountant or agent in
connection with any such Shelf Registration Statement as is customary for
similar due diligence examinations;

 

(iii)          make such representations and warranties to the Holders of
Securities registered thereunder and the underwriters, if any, in form,
substance and scope as are customarily made by issuers to underwriters in
primary underwritten offerings and covering matters including, but not limited
to, those set forth in the Purchase Agreement;

 

(iv)          obtain opinions of counsel to the Issuers and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;

 

(v)           obtain “comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Shelf Registration
Statement), addressed to each selling Holder registered thereunder and the
underwriters, if any, in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with primary underwritten
offerings; and

 

12

--------------------------------------------------------------------------------


 

(vi)          deliver such documents and certificates as may be reasonably
requested by the Majority Holders or the Managing Underwriters, if any,
including those to evidence compliance with Section 4(k) and with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Issuers.

 

The actions set forth in clauses (iii), (iv), (v) and (vi) of this
Section 4(q) shall be performed at (A) the effectiveness of such Registration
Statement and each post-effective amendment thereto; and (B) each closing under
any underwriting or similar agreement as and to the extent required thereunder.

 

(r)    In the case of any Exchange Offer Registration Statement, the Issuers
shall, if requested by the Initial Purchaser, or by a broker dealer that holds
Securities that were acquired as a result of market making or other trading
activities:

 

(i)            make reasonably available for inspection by the requesting party,
and any attorney, accountant or other agent retained by the requesting party,
all relevant financial and other records, pertinent corporate documents and
properties of the Issuers and their subsidiaries;

 

(ii)           cause the officers, directors, employees, accountants and
auditors of any Issuer to supply all relevant information reasonably requested
by the requesting party or any such attorney, accountant or agent in connection
with any such Registration Statement as is customary for similar due diligence
examinations;

 

(iii)          make such representations and warranties to the requesting party,
in form, substance and scope as are customarily made by issuers to underwriters
in primary underwritten offerings and covering matters including, but not
limited to, those set forth in the Purchase Agreement;

 

(iv)          obtain opinions of counsel to the Issuers and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the requesting party and its counsel), addressed to the
requesting party, covering such matters as are customarily covered in opinions
requested in underwritten offerings and such other matters as may be reasonably
requested by the requesting party or its counsel;

 

(v)           obtain “comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to the requesting party, in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
primary underwritten offerings, or if requested by the requesting party or its
counsel in lieu of a “comfort” letter, an agreed-upon procedures letter under
Statement on

 

13

--------------------------------------------------------------------------------


 

Auditing Standards No. 35, covering matters requested by the requesting party or
its counsel; and

 

(vi)          deliver such documents and certificates as may be reasonably
requested by the requesting party or its counsel, including those to evidence
compliance with Section 4(k) and with conditions customarily contained in
underwriting agreements.

 

The foregoing actions set forth in clauses (iii), (iv), (v), and (vi) of this
Section 4(r) shall be performed at the close of the Registered Exchange Offer
and the effective date of any post-effective amendment to the Exchange Offer
Registration Statement.

 

(s)   If a Registered Exchange Offer is to be consummated, upon delivery of the
Securities by Holders to the Issuers (or to such other person as directed by the
Issuers) in exchange for the New Securities, the Issuers shall mark, or caused
to be marked, on the Securities so exchanged that such Securities are being
cancelled in exchange for the New Securities.  In no event shall the Securities
be marked as paid or otherwise satisfied.

 

(t)    The Issuers shall use their best efforts if the Securities have been
rated prior to the initial sale of such Securities, to confirm such ratings will
apply to the Securities or the New Securities, as the case may be, covered by a
Registration Statement.

 

(u)   In the event that any Broker-Dealer shall underwrite any Securities or
participate as a member of an underwriting syndicate or selling group or “assist
in the distribution” (within the meaning of the FINRA Rules) thereof, whether as
a Holder or as an underwriter, a placement or sales agent or a broker or dealer
in respect thereof, or otherwise, the Issuers shall assist such Broker-Dealer in
complying with the FINRA Rules.

 

(v)   The Issuers shall use their best efforts to take all other steps necessary
to effect the registration of the Securities or the New Securities, as the case
may be, covered by a Registration Statement.

 

5.             Registration Expenses.  The Issuers shall bear all expenses
incurred in connection with the performance of their obligations under
Sections 2, 3 and 4 hereof and, in the event of any Shelf Registration
Statement, will reimburse the Holders for the reasonable fees and disbursements
of one firm or counsel designated by the Majority Holders to act as counsel for
the Holders in connection therewith, and, in the case of any Exchange Offer
Registration Statement, will reimburse the Initial Purchaser for the reasonable
fees and disbursements of counsel acting in connection therewith.

 

6.             Indemnification and Contribution.

 

(a)   Each of the Issuers jointly and severally agrees to indemnify and hold
harmless each Holder of Securities or New Securities, as the case may be,
covered by any Registration Statement, the Initial Purchaser and, with respect
to any Prospectus delivery as contemplated in Section 4(h) hereof, each
Exchanging Dealer, and their respective affiliates and each person who controls
any such Holder, Initial Purchaser, Exchanging Dealer or affiliate within the
meaning of either the Act or the Exchange Act against any and all losses,
claims,

 

14

--------------------------------------------------------------------------------


 

damages or liabilities, joint or several, to which they or any of them may
become subject under the Act, the Exchange Act or other Federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement as originally filed or in any
amendment thereof, or in any preliminary Prospectus or the Prospectus, or in any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
preliminary Prospectus or the Prospectus, in the light of the circumstances
under which they were made) not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Issuers will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Issuers by or on
behalf of the party claiming indemnification specifically for inclusion
therein.  This indemnity agreement shall be in addition to any liability that
the Issuers may otherwise have.

 

Each of the Issuers also jointly and severally agrees to indemnify as provided
in this Section 6(a) or contribute as provided in Section 6(d) to Losses of each
underwriter, if any, of Securities or New Securities, as the case may be,
registered under a Shelf Registration Statement, their respective affiliates,
and each person who controls such underwriter or affiliate on substantially the
same basis as that of the indemnification of the Initial Purchaser and the
selling Holders provided in this Section 6(a) and shall, if requested by any
Holder, enter into an underwriting agreement reflecting such agreement, as
provided in Section 4(p) hereof.

 

(b)   Each Holder of securities covered by a Registration Statement (including
the Initial Purchaser that is a Holder, in such capacity) severally and not
jointly agrees to indemnify and hold harmless the Issuers, each of their
respective directors, each of their respective officers who signs such
Registration Statement and each person who controls any Issuer within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Issuers to each such Holder, but only with
reference to written information relating to such Holder furnished to the
Issuers by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity.  This indemnity agreement will
be in addition to any liability that any such Holder may otherwise have.

 

(c)   Promptly after receipt by an indemnified party under this Section 6 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above.  The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense

 

15

--------------------------------------------------------------------------------


 

to represent the indemnified party in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any separate counsel, other than local counsel if
not appointed by the indemnifying party, retained by the indemnified party or
parties except as set forth below); provided, however, that such counsel shall
be satisfactory to the indemnified party.  Notwithstanding the indemnifying
party’s election to appoint counsel (including local counsel) to represent the
indemnified party in an action, the indemnified party shall have the right to
employ separate counsel (including local counsel), and the indemnifying party
shall bear the reasonable fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest;
(ii) the actual or potential defendants in, or targets of, any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the initiation of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party.  An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding.

 

(d)   In the event that the indemnity provided in paragraph (a) or (b) of this
Section is unavailable to or insufficient to hold harmless an indemnified party
for any reason, then each applicable indemnifying party shall have a joint and
several obligation to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending any loss, claim, liability, damage or action)
(collectively “Losses”) to which such indemnified party may be subject in such
proportion as is appropriate to reflect the relative benefits received by such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, from the Initial Placement and the Registration Statement which resulted
in such Losses; provided, however, that in no case shall the Initial Purchaser
be responsible, in the aggregate, for any amount in excess of the purchase
discount or commission applicable to such Security, or in the case of a New
Security, applicable to the Security that was exchangeable into such New
Security, as set forth in the Final Memorandum, nor shall any underwriter be
responsible for any amount in excess of the underwriting discount or commission
applicable to the securities purchased by such underwriter under the
Registration Statement which resulted in such Losses.  If the allocation
provided by the immediately preceding sentence is unavailable for any reason,
the indemnifying party and the indemnified party shall contribute in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of such indemnifying party, on the one hand, and such
indemnified party, on the other hand, in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations.  Benefits received by the Issuers shall be deemed to be equal to
the total net proceeds from the Initial Placement (before deducting expenses) as
set forth in the Final Memorandum.  Benefits received by the Initial Purchaser
shall be deemed to be equal to the total purchase discounts and commissions as

 

16

--------------------------------------------------------------------------------


 

set forth on the cover page of the Final Memorandum, and benefits received by
any other Holders shall be deemed to be equal to the value of receiving
Securities or New Securities, as applicable, registered under the Act.  Benefits
received by any underwriter shall be deemed to be equal to the total
underwriting discounts and commissions, as set forth on the cover page of the
Prospectus forming a part of the Registration Statement which resulted in such
Losses.  Relative fault shall be determined by reference to, among other things,
whether any untrue or any alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
provided by the indemnifying party, on the one hand, or by the indemnified
party, on the other hand, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission.   The parties agree that it would not be just and
equitable if contribution were determined by pro rata allocation (even if the
Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above.  Notwithstanding the provisions of this paragraph (d), no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation.  For purposes of this Section, each person
who controls a Holder within the meaning of either the Act or the Exchange Act
and each director, officer, employee and agent of such Holder shall have the
same rights to contribution as such Holder, and each person who controls any
Issuer within the meaning of either the Act or the Exchange Act, each officer of
any Issuer who shall have signed the Registration Statement and each director of
any Issuer shall have the same rights to contribution as the Issuers, subject in
each case to the applicable terms and conditions of this paragraph (d).

 

(e)   The provisions of this Section will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Issuers or any of the indemnified persons referred to in this Section 6, and
will survive the sale by a Holder of securities covered by a Registration
Statement.

 

7.             Underwritten Registrations.

 

(a)   If any of the Securities or New Securities, as the case may be, covered by
any Shelf Registration Statement are to be sold in an underwritten offering, the
Managing Underwriters shall be selected by the Majority Holders.

 

(b)   No person may participate in any underwritten offering pursuant to any
Shelf Registration Statement, unless such person (i) agrees to sell such
person’s Securities or New Securities, as the case may be, on the basis
reasonably provided in any underwriting arrangements approved by the persons
entitled hereunder to approve such arrangements; and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

 

8.             Registration Defaults.  If any of the following events (each, a
“Registration Default”) shall occur, then the Issuers shall pay liquidated
damages (the “Special Interest”) to the Holders of Securities in respect of the
Securities as follows:

 

17

--------------------------------------------------------------------------------


 

(a)   if any Registration Statement required by this Agreement is not filed with
the Commission on or prior to the date specified for such filing in this
Agreement;

 

(b)   if any Registration Statement required by this Agreement is not declared
effective by the Commission on or prior to the date specified to cause such
effectiveness under this Agreement;

 

(c)   if the Issuers fail to consummate the Registered Exchange Offer within 30
Business Days of the date specified for such effectiveness with respect to the
Exchange Offer Registration Statement; or

 

(d)   if the Shelf Registration Statement or the Exchange Offer Registration
Statement is declared effective but thereafter ceases to be effective or usable
in connection with resales of Registrable Securities during the periods
specified in this Agreement,

 

then, in each case, as of the date any such event occurs, Special Interest shall
accrue on the Registrable Securities at a rate of .25% per annum of the
principal amount of Registrable Securities outstanding for the first 90 days
from and including such date; thereafter, the Special Interest will increase by
an additional .25% per annum with respect to each subsequent 90-day period until
all Registration Defaults have been cured, up to a maximum amount of 1.0% per
annum of the principal amount of the Registrable Securities outstanding.  All
accrued Special Interest will be paid by the Issuer on the next scheduled
interest payment date to DTC or its nominee by wire transfer of immediately
available funds or by federal funds check and to holders of certificated notes
by wire transfer to the accounts specified by them or by mailing checks to their
registered addresses if no such accounts have been specified.  A Registration
Default shall have been cured for purposes hereof (1) upon the filing of the
Registration Statement (in the case of paragraph (a) above), (2) upon the
effectiveness of the Registration Statement (in the case of paragraph
(b) above), (3) upon consummation of the Registered Exchange Offer (in the case
of paragraph (c) above), or (4) upon the effectiveness of the Registration
Statement which had ceased to remain effective (in the case of paragraph
(d) above).  Immediately upon the cure of all Registration Defaults, the accrual
of Special Interest will cease.

 

9.             No Inconsistent Agreements.  No Issuer has, as of the date
hereof, entered into, nor shall it, on or after the date hereof, any agreement
with respect to its securities that is inconsistent with the rights granted to
the Holders herein or that otherwise conflicts with the provisions hereof.

 

10.           Amendments and Waivers.  The provisions of this Agreement may not
be amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Issuers have
obtained the written consent of the Majority Holders; provided that, with
respect to any matter that directly or indirectly affects the rights of the
Initial Purchaser hereunder, the Issuers shall obtain the written consent of the
Initial Purchaser against which such amendment, qualification, supplement,
waiver or consent is to be effective; provided, further, that no amendment,
qualification, supplement, waiver or consent with respect to Section 8 hereof
shall be effective as against any Holder of Registered Securities unless
consented to in writing by such Holder; and provided, further, that the
provisions of this

 

18

--------------------------------------------------------------------------------


 

Article 10 may not be amended, qualified, modified or supplemented, and waivers
or consents to departures from the provisions hereof may not be given, unless
the Issuers have obtained the written consent of the Initial Purchaser and each
Holder.  Notwithstanding the foregoing (except the foregoing provisos), a waiver
or consent to departure from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose Securities or New Securities,
as the case may be, are being sold pursuant to a Registration Statement and that
does not directly or indirectly affect the rights of other Holders may be given
by the Majority Holders, determined on the basis of Securities or New
Securities, as the case may be, being sold rather than registered under such
Registration Statement.

 

11.           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telex, telecopier or air courier guaranteeing overnight delivery:

 

(a)   if to a Holder, at the most current address given by such holder to the
Issuers in accordance with the provisions of this Section 11, which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Registrar under the Indenture;

 

(b)   if to the Initial Purchaser, initially at the address set forth in the
Purchase Agreement; and

 

(c)   if to the Issuers, initially at the address of the Company set forth in
the Purchase Agreement.

 

All such notices and communications shall be deemed to have been duly given when
received.  The Initial Purchaser or the Issuers by notice to the other parties
may designate additional or different addresses for subsequent notices or
communications.

 

12.           Remedies.  Each Holder, in addition to being entitled to exercise
all rights provided to it herein, in the Indenture or in the Purchase Agreement
or granted by law, including recovery of liquidated or other damages, will be
entitled to specific performance of its rights under this Agreement. The Issuers
agree that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by it of the provisions of this Agreement and
hereby agrees to waive in any action for specific performance the defense that a
remedy at law would be adequate.

 

13.           Successors.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their respective successors and assigns,
including, without the need for an express assignment or any consent by the
Issuers thereto, subsequent Holders of Securities and the New Securities, and
the indemnified persons referred to in Section 6 hereof.  The Issuers hereby
agree to extend the benefits of this Agreement to any Holder of Securities or
the New Securities, and any such Holder may specifically enforce the provisions
of this Agreement as if an original party hereto.

 

14.           Counterparts.  This Agreement may be in signed counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

 

19

--------------------------------------------------------------------------------


 

15.           Headings.  The headings used herein are for convenience only and
shall not affect the construction hereof.

 

16.           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed in the State of New York.  The parties hereto each
hereby waive any right to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement.

 

17.           Severability.  In the event that any one of more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

 

18.           Securities Held by the Issuers, etc.  Whenever the consent or
approval of Holders of a specified percentage of principal amount of Securities
or New Securities is required hereunder, Securities or New Securities, as
applicable, held by any Issuer or its Affiliates (other than subsequent Holders
of Securities or New Securities if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Securities or New
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.

 

20

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement between the
Issuers and the Initial Purchaser.

 

 

 

Very truly yours,

 

 

 

NRG ENERGY, INC.

 

 

 

 

 

By:

/s/ Christopher Sotos

 

 

Name:

Christopher Sotos

 

 

Title:

Vice President and Treasurer

 

 

GUARANTORS:

 

 

 

 

ARTHUR KILL POWER LLC

 

 

ASTORIA GAS TURBINE POWER LLC

 

 

BERRIANS I GAS TURBINE POWER LLC

 

 

BIG CAJUN II UNIT 4 LLC

 

 

CABRILLO POWER I LLC

 

 

CABRILLO POWER II LLC

 

 

CARBON MANAGEMENT SOLUTIONS LLC

 

 

CLEAN EDGE ENERGY LLC

 

 

CONEMAUGH POWER LLC

 

 

CONNECTICUT JET POWER LLC

 

 

COTTONWOOD DEVELOPMENT LLC

 

 

COTTONWOOD GENERATING PARTNERS I LLC

 

 

COTTONWOOD GENERATING PARTNERS II LLC

 

 

COTTONWOOD GENERATING PARTNERS III LLC

 

 

COTTONWOOD ENERGY COMPANY LP

 

 

COTTONWOOD TECHNOLOGY PARTNERS LP

 

 

DEVON POWER LLC

 

 

DUNKIRK POWER LLC

 

 

EASTERN SIERRA ENERGY COMPANY

 

21

--------------------------------------------------------------------------------


 

 

 

EL SEGUNDO POWER, LLC

 

 

EL SEGUNDO POWER II LLC

 

 

GREEN MOUNTAIN ENERGY COMPANY

 

 

HUNTLEY IGCC LLC

 

 

HUNTLEY POWER LLC

 

 

INDIAN RIVER IGCC LLC

 

 

INDIAN RIVER OPERATIONS INC.

 

 

INDIAN RIVER POWER LLC

 

 

JAMES RIVER POWER LLC

 

 

KEYSTONE POWER LLC

 

 

LANGFORD WIND POWER, LLC

 

 

LOUISIANA GENERATING LLC

 

 

MIDDLETOWN POWER LLC

 

 

MONTVILLE IGCC LLC

 

 

MONTVILLE POWER LLC

 

 

NEO CORPORATION

 

 

NEO FREEHOLD-GEN LLC

 

 

NEO POWER SERVICES INC.

 

 

NEW GENCO GP, LLC

 

 

NORWALK POWER LLC

 

 

NRG AFFILIATE SERVICES INC.

 

 

NRG ARTESIAN ENERGY LLC

 

 

NRG ARTHUR KILL OPERATIONS INC.

 

 

NRG ASTORIA GAS TURBINE OPERATIONS INC.

 

 

NRG BAYOU COVE LLC

 

 

NRG CABRILLO POWER OPERATIONS INC.

 

 

NRG CALIFORNIA PEAKER OPERATIONS LLC

 

 

NRG CEDAR BAYOU DEVELOPMENT COMPANY, LLC

 

 

NRG CONNECTICUT AFFILIATE SERVICES INC.

 

 

NRG DEVON OPERATIONS INC.

 

 

NRG DUNKIRK OPERATIONS INC.

 

 

NRG EL SEGUNDO OPERATIONS INC.

 

 

NRG GENERATION HOLDINGS, INC.

 

 

NRG HUNTLEY OPERATIONS INC.

 

 

NRG INTERNATIONAL LLC

 

 

NRG MIDATLANTIC AFFILIATE SERVICES INC.

 

22

--------------------------------------------------------------------------------


 

 

 

NRG MIDDLETOWN OPERATIONS INC.

 

 

NRG MONTVILLE OPERATIONS INC.

 

 

NRG NEW JERSEY ENERGY SALES LLC

 

 

NRG NEW ROADS HOLDINGS LLC

 

 

NRG NORTH CENTRAL OPERATIONS INC.

 

 

NRG NORTHEAST AFFILIATE SERVICES INC.

 

 

NRG NORWALK HARBOR OPERATIONS INC.

 

 

NRG OPERATING SERVICES, INC.

 

 

NRG OSWEGO HARBOR POWER OPERATIONS INC.

 

 

NRG POWER MARKETING LLC

 

 

NRG RETAIL LLC

 

 

NRG SAGUARO OPERATIONS INC.

 

 

NRG SOUTH CENTRAL AFFILIATE SERVICES INC.

 

 

NRG SOUTH CENTRAL GENERATING LLC

 

 

NRG SOUTH CENTRAL OPERATIONS INC.

 

 

NRG TEXAS C&I SUPPLY LLC

 

 

NRG TEXAS HOLDING INC.

 

 

NRG TEXAS LLC

 

 

NRG TEXAS POWER LLC

 

 

NRG WEST COAST LLC

 

 

NRG WESTERN AFFILIATE SERVICES INC.

 

 

OSWEGO HARBOR POWER LLC

 

 

PENNYWISE POWER LLC

 

 

RE RETAIL RECEIVABLES, LLC

 

 

RELIANT ENERGY POWER SUPPLY, LLC

 

 

RELIANT ENERGY RETAIL HOLDINGS, LLC

 

 

RELIANT ENERGY RETAIL SERVICES, LLC

 

 

RELIANT ENERGY TEXAS RETAIL, LLC

 

 

RERH HOLDINGS, LLC

 

23

--------------------------------------------------------------------------------


 

 

 

SAGUARO POWER LLC

 

 

SOMERSET OPERATIONS INC.

 

 

SOMERSET POWER LLC

 

 

TEXAS GENCO FINANCING CORP.

 

 

TEXAS GENCO GP, LLC

 

 

TEXAS GENCO HOLDINGS, INC.

 

 

TEXAS GENCO OPERATING SERVICES, LLC

 

 

VIENNA OPERATIONS INC.

 

 

VIENNA POWER LLC

 

 

WCP (GENERATION) HOLDINGS LLC

 

 

WEST COAST POWER LLC

 

 

 

By:

/s/ Christopher Sotos

 

 

Name: Christopher Sotos

 

 

Title:   Treasurer

 

 

 

Elbow Creek Wind Project LLC

 

 

 

 

 

 

 

By:

/s/ Christopher Sotos

 

 

Name: Christopher Sotos

 

 

Title:   Controller

 

 

 

 

 

 

 

GCP Funding Company, LLC

 

 

 

 

 

 

 

By:

/s/ Christopher Sotos

 

 

Name: Christopher Sotos

 

 

Title:   Management Board Member

 

 

 

 

 

 

 

NRG Construction LLC

 

 

 

 

 

 

 

By:

/s/ Rachel Smith

 

 

Name: Rachel Smith

 

 

Title:   Treasurer

 

24

--------------------------------------------------------------------------------


 

 

NRG Energy Services LLC

 

 

 

 

 

 

 

By:

/s/ Michael R. Carroll

 

 

Name: Michael R. Carroll

 

 

Title:   Treasurer

 

 

 

 

 

 

 

NRG South Texas LP

 

By Texas Genco GP, LLC, its General Partner

 

 

 

 

By:

/s/ Christopher Sotos

 

 

Name: Christopher Sotos

 

 

Title:   Treasurer

 

 

 

 

 

 

 

Texas Genco LP, LLC

 

 

 

 

 

 

 

By:

/s/ Christopher Sotos

 

 

Name: Christopher Sotos

 

 

Title:   Management Committee Member

 

 

 

 

 

 

 

Texas Genco Services, LP

 

By New Genco GP, LLC, its General Partner

 

 

 

 

By:

/s/ Christopher Sotos

 

 

Name: Christopher Sotos

 

 

Title:   Treasurer

 

25

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby confirmed and
accepted as of the date first above written.

 

J.P. Morgan Securities LLC

 

 

 

By:

/s/ Mark Radin

 

 

Name:

Mark Radin

 

 

Title:

Executive Director

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Each broker-dealer that receives new securities for its own account pursuant to
the Registered Exchange Offer must acknowledge that it will deliver a prospectus
in connection with any resale of such new securities.  The Letter of Transmittal
states that by so acknowledging and by delivering a prospectus, a broker-dealer
will not be deemed to admit that it is an “underwriter”  within the meaning of
the Act.  This prospectus, as it may be amended or supplemented from time to
time, may be used by a broker-dealer in connection with resales of new
securities received in exchange for securities where such securities were
acquired by such broker-dealer as a result of market-making activities or other
trading activities.  Each of the company and the guarantors has agreed that, 
starting on the expiration date and ending on the close of business one year
after the expiration date, it will make this prospectus available, as amended or
supplemented, to any broker-dealer for use in connection with any such resale. 
See “Plan of Distribution”.

 

A-1

--------------------------------------------------------------------------------


 

ANNEX B

 

Each broker-dealer that receives new securities for its own account in exchange
for securities, where such securities were acquired by such broker-dealer as a
result of market-making activities or other trading activities, must acknowledge
that it will deliver a prospectus in connection with any resale of such new
securities.  See “Plan of Distribution”.

 

B-1

--------------------------------------------------------------------------------


 

ANNEX C

 

PLAN OF DISTRIBUTION

 

Each broker-dealer that receives new securities for its own account pursuant to
the Registered Exchange Offer must acknowledge that it will deliver a prospectus
in connection with any resale of such new securities.  This prospectus, as it
may be amended or supplemented from time to time, may be used by a broker-dealer
in connection with resales of new securities received in exchange for securities
where such securities were acquired as a result of market-making activities or
other trading activities.  The Company and each of the guarantors has agreed
that, starting on the expiration date and ending on the close of business one
year after the expiration date, they will make this prospectus, as amended or
supplemented, available to any broker-dealer for use in connection with any such
resale.  In addition, until                     , 20    , all dealers effecting
transactions in the new securities may be required to deliver a prospectus.

 

The company and each of the guarantors will not receive any proceeds from any
sale of new securities by brokers-dealers.  New securities received by
broker-dealers for their own account pursuant to the Registered Exchange Offer
may be sold from time to time in one or more transactions in the
over-the-counter market, in negotiated transactions, through the writing of
options on the new securities or a combination of such methods of resale, at
market prices prevailing at the time of resale, at prices related to such
prevailing market prices or at negotiated prices.  Any such resale may be made
directly to purchasers or to or through brokers or dealers who may receive
compensation in the form of commissions or concessions from any such
broker-dealer and/or the purchasers of any such new securities.  Any
broker-dealer that resells new securities that were received by it for its own
account pursuant to the Registered Exchange Offer and any broker or dealer that
participates in a distribution of such new securities may be deemed to be an
“underwriter” within the meaning of the Act and any profit of any such resale of
new securities and any commissions or concessions received by any such persons
may be deemed to be underwriting compensation under the Act.  The Letter of
Transmittal states that by acknowledging that it will deliver and by delivering
a prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Act.

 

For a period of one year after the expiration date, each of the company and the
guarantors will promptly send additional copies of this prospectus and any
amendment or supplement to this prospectus to any broker-dealer that requests
such documents in the Letter of Transmittal.  Each of the company and the
guarantors has agreed to pay all expenses incident to the Registered Exchange
Offer (including the expenses of one counsel for the holders of the securities)
other than commissions or concessions of any brokers or dealers and will
indemnify the holders of the securities (including any broker-dealers) against
certain liabilities, including liabilities under the Act.

 

[If applicable, add information required by Regulation S-K Items 507 and/or
508.]

 

C-1

--------------------------------------------------------------------------------


 

ANNEX D

 

Rider A

 

PLEASE FILL IN YOUR NAME AND ADDRESS BELOW IF YOU ARE A BROKER-DEALER AND WISH
TO RECEIVE 10 ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY
AMENDMENTS OR SUPPLEMENTS THERETO.

 

Name:

Address:

 

 

Rider B

 

If the undersigned is not a Broker-Dealer, the undersigned represents that it
acquired the New Securities in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of New Securities
and it has no arrangements or understandings with any person to participate in a
distribution of the New Securities.  If the undersigned is a Broker-Dealer that
will receive New Securities for its own account in exchange for Securities, it
represents that the Securities to be exchanged for New Securities were acquired
by it as a result of market-making activities or other trading activities and
acknowledges that it will deliver a prospectus in connection with any resale of
such New Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Act.

 

--------------------------------------------------------------------------------